Title: To Benjamin Franklin from Stephen Sayre, 13 January 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Copenhagen 13th. Jany. 1779
I am honor’d with your Letter of the 25th. decr; also with your Excellencey’s Opinion, approving the proposition I had made. But, unfortunately it came too late— the Ship intended for the Voyage was sold at public auction, not many days before the answer was received.
As my Letter went from hence the 7th of novr. there was full time enough, & I lament the delay of your Reply. As it was long suspended, & as the Danish Envoye gave his Opinion that no Answer would be made, the Ship was advertised & sold for the India Trade. Your Excellency may suppose me greatly mortified at such a disappointment, which under present appearances, I deem important. Having no Evidence to produce, as to your good Opinion or confidence, I was left without an Argument for further delay— And I own my feelings were exceedingly distressing, till the Reply reach’d me: for tho’ I was not permitted to write it, the fact is, the Ship would have been, bona fide, the property of the Government— The name of Mr Fabritius, as a Merchant, might have been prudently used as a Cover &c &c &c— At the same time let me add, that your Letter has given me uncommon satisfaction; because I now find myself possess’d of your favourable Opinion, & such, as I thought, I deserved. As this is the only Line I have had the honor to receive, and as it makes the infinite difference between insupportable Contempt, & an honorable Correspondence, I return your Excellency my unfeign’d Thanks, with an earnest Request, that hereafter I may be favour’d with a share of your Attention— I can plead some public Service, even under every disadvantage, since I came here; for a proposition made to the Ministry at my first arrival last winter is at last fully adopted; which was to make St Thomas a deposit for all such Articles as America may want. The Island is rented of the King for 20 years— a Company, aided with 500,000 Rixdollars from the Treasury, have already ship’d above 200,000 in Sail Cloth, Cordage &c &c An Intendant for regulating their affairs sails from hence by the first fair wind— Three Frigates are order’d to protect the port & the King has promised to re-emburse every Merchant, whose goods are with-held, under pretence of being American Property, looking to Great Britain for redress himself. &c &c If our Ships have been discouraged from a trade to St Croix, it was owing to a prevailing policy here, to send that Island all Supplys from hence. I don’t say there is much merit in opening this port; but I hope it will in a considerable degree lower the price of such Commodities, when different nations unite in sending them so near our Country— A Voyage directly to America is now given up,—they suppose all will come of course thro’ St Thomas’s.—
I shall probably set out for Stockholm next week, for I am made to understand that a great deal may be done there—perhaps my coming may be requested— if so I mean to make the journey; and tho’ I am fully sensible America can do very well without the good will of any more European Powers, yet that is no reason why any thing should be neglected. I trust you will countenance me while there with your Correspondence— I ask no more. Any Letters committed to the care of Frederic De Coninck Esqr. of this City, or, Conrad Fabritius, Esqr will come safe. Mr F Lewis writes me, that I may rely on his utmost Interest to promote my wishes, as to some Employment in Europe. In the mean time I must look on myself as a modern Don Quixote, going about to protect & releive the virtuous in distress— Yet I hope the ardour of Knighthood will not do me real prejudice in your opinion—
I am with real Respect your Excellencys most obedt & humble Servant
Stephen Sayre
To his Excellency B: Franklin Esqr. &c
 
Notation: Sayre 13. Janr 1779. Mr Sayre
